Citation Nr: 0736234	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, that denied the veteran's claim of 
entitlement to non-service-connected pension benefits.  The 
veteran disagreed with this decision in December 2005 and 
notified the RO that he had moved to the jurisdiction of the 
RO in Jackson, Mississippi.  He perfected a timely appeal on 
this claim in May 2006 and requested a videoconference Board 
hearing.  Later that same month, in May 2006, the veteran 
requested that his claims file be transferred permanently to 
the Jackson RO.  A videoconference Board hearing was held in 
July 2007 before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A person is considered permanently and totally disabled for 
the purpose of non- service-connected VA pension benefits 
when: (1) he or she is unemployable by reason of disability 
reasonably certain to continue throughout his/her life; or 
(2) he or she is suffering from any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout his/her life; or (3) he or she is disabled as 
determined by the Commissioner of Social Security for 
purposes of benefits administered by the Commissioner. 38 
U.S.C.A. § 1502(a) (West 2002).  The Social Security 
Administration (SSA) notified VA in May 2005 that the 
veteran's SSA disability benefits claim had been denied.  The 
veteran also testified at his July 2007 videoconference Board 
hearing that he was not receiving SSA disability benefits.

However, non-service connected pension benefits are payable 
to a veteran who had 90 days or more of active military 
service during a period of war and who is permanently and 
totally disabled from non-service connected disability only 
if such disability was not the result of his/her own willful 
misconduct. 38 U.S.C.A. § 1521(a), (j) (West 2002).  In this 
case, the veteran's non-service-connected disabilities for 
pension purposes are bilateral glaucoma with left eye 
blindness, hypertension, chronic frontal sinusitis, and 
status-post hemorrhoidectomy.

To date, the veteran has not provided a consistent employment 
history; such information is vital to determining his 
eligibility for non-service-connected pension benefits.  When 
he filed his claim of entitlement to non-service-connected 
pension benefits in March 2005, the veteran reported that he 
had become totally disabled in 1990 and was "still 
working."  However, one month later, the veteran submitted a 
completed VA Form 21-527, "Income-Net Worth And Employment 
Statement," in which he contended that he had become totally 
disabled in April 2005 and was no longer working.  In 
November 2006, the RO sent the veteran a letter requesting 
more information from him regarding this conflicting 
employment history.  There is no record of a response from 
the veteran.  The veteran's service representative stated at 
the July 2007 videoconference Board hearing that the veteran 
would be submitting additional information about his 
employment history and requested that the record be held open 
for an additional 60 days; although the record was held open 
for 60 days, no information concerning the veteran's 
employment history was received.  On remand, the veteran 
again should be asked to provide information about his 
employment history and, if and only if the veteran provides 
information about his employment history, he should be 
scheduled for appropriate VA examination(s) to determine the 
impact of his non-service-connected disabilities on his 
employability.

The veteran is hereby notified that it is his responsibility 
to report for the examination, if one is scheduled in 
connection with this claim, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and his service 
representative and request detailed 
information on the veteran's employment 
history.  The veteran should be requested 
to clarify his work history for the past 
five (5) years.  If he is no longer 
working, he must provide the date that he 
last worked.  He also should provide a 
statement from his last employer verifying 
the date that he stopped working.  
Finally, he should be advised that failure 
to provide the requested information may 
result in the denial of his claim.

2.  If, and only if, the veteran provides 
information on his employment history, 
then schedule the veteran for appropriate 
VA examination(s) to determine the impact 
of his non-service-connected bilateral 
glaucoma with left eye blindness, 
hypertension, chronic frontal sinusitis, 
and status-post hemorrhoidectomy on his 
ability to secure and maintain gainful 
employment.

The claims folder must be provided to the 
examiner(s) prior to the examination(s).

The examiner is requested to provide a 
definite opinion as to whether the 
veteran's disabilities combine to render 
him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
veteran's employment history and his 
educational and vocational attainment.  If 
the veteran is found to be unemployable, 
the examiner should comment on whether it 
is reasonably certain that such level of 
disability will continue throughout the 
veteran's life.  

3.  After completion of the foregoing, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC which 
addresses all evidence associated with the 
record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



